UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6201



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KERMIT   C.   BROWN,    a/k/a   Bear,     a/k/a
Destruction, a/k/a Brian Mackey,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CR-98-47; CA-01-774-02)


Submitted:   May 28, 2004                    Decided:   July 8, 2004


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kermit C. Brown, Appellant Pro Se. Fernando Groene, OFFICE OF THE
UNITED STATES ATTORNEY, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Kermit C. Brown seeks to appeal the district court’s

order denying relief on his Fed. R. Civ. P. 60(b) motion, in which

he sought reconsideration of the district court’s denial of his

motion under 28 U.S.C. § 2255 (2000).              The order is not appealable

unless   a   circuit       justice   or    judge   issues      a   certificate          of

appealability.        28    U.S.C.   §    2253(c)(1)        (2000);      see    Reid    v.

Angelone, ___ F.3d ___, 2004 WL 1119646, No. 03-6146 (4th Cir. May

19, 2004). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                           28

U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this standard by

demonstrating       that    reasonable      jurists      would     find        that    his

constitutional      claims    are    debatable     and      that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude     that    Brown     has   not    made      the     requisite         showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               DISMISSED


                                      - 2 -